Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data reception unit, data group creation unit, registered data creation unit, and data storage unit” in claim 1-2, 7, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification paragraph 110, data reception unit is cited as “data processing server (data reception unit)”. Accordingly, the data reception unit is interpreted as data processing server. In the specification paragraph 111, data group creation unit and registered data creation unit are cited as “integration processing server (data group creation unit and registered data creation unit)”. Accordingly, the data group creation unit and registered data creation unit are interpreted as integration processing server. In the specification paragraph 112, data storage unit is cited as “integrated database server (data storage unit)”. Accordingly, the data storage unit is interpreted as integrated database server.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US PG Pub 20160003621) in view of Alvarez (US PG Pub 20180091596), Bhave (US PG Pub 20160299982), and Yi (US PG Pub 20110260884)  .

In regards to claim 1, Koenig teaches a data registration system comprising:
	a data reception unit (Koenig: Fig.2 element 100; Para 77 “The database 104 stores various types of data used by the server 102, including the various interfaces 202-210, to generate, along with data providers 106 a-e, services to be presented to users who are riders of recreational vehicles”) to which a plurality of types of data [[and vehicle-identifying data for identification of at least one of a vehicle and an owner of the vehicle]] are input through a network, the plurality of types of data including movement status data representing a time- series movement status of a mobile station (Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”; Para 85 “buddy tracker component 306 allows a user to publish his/her location to be viewable by others during a trip”; i.e. the buddy tracker component is within the user handheld device which represent the movement status data of the mobile station), consumption rate data representing an energy consumption rate of the vehicle moving together with the mobile station (Koenig: Para 96 “a variety of types of information are provided for display at the vehicle, or for communication to the server 102. In various embodiments, vehicle data received from the ECU 402 includes, for example: engine revolutions per minute; vehicle speed; coolant temperature; battery voltage; fuel level; throttle position; pedal position; fuel consumption rate; vehicle range; engine load; barometric pressure; air intake temperature; exhaust air temperature; gear indication; spark timing; operational hours; drive status; and trouble codes”), navigation data representing a navigation computation result and a setting state in the vehicle (Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”; i.e. rider location data is used to provide turn-by-turn navigation along on- and off-road routes indicating a navigation computation result and a setting state in the vehicle), and weather data representing weather in a region in which the mobile station existed (Koenig: Para 65 “the weather data provider 106 b ;
	a data storage unit which stores the registered data in a storage region (Koenig: Para 61 “The recreational vehicle portal server 102, referred to herein as server 102, generally corresponds to one or more computing systems configured to store and process data associated with one or more riders of recreational vehicles, as well as data associated with trails of interest to those riders”).
Yet Koenig do not explicitly teach vehicle-identifying data for identification of at least one of a vehicle and an owner of the vehicle;
a data group creation unit which creates a data group, having the movement status data, the consumption rate data, the navigation data, the weather data, and the vehicle- identifying data that are linked to one another; 
a registered data creation unit which compresses the data group by a predetermined compression algorithm and creates registered data using the compressed data group.
However, in the same field of endeavor, Alvarez teaches a data group creation unit which creates a data group, having the movement status data, the consumption rate data, the navigation data, the weather data, and the vehicle- identifying data that are linked to one another (Alvarez: Fig. 1 elements 130, 122, 124 and 126; Para 22 “a motor vehicle 120 operates a series of systems and sensors to generate private telematics data 130. These systems may include, for example, a navigation system 122 (e.g., a mapping system which tracks a location of the motor vehicle 120 in a geographical space), one or more operational systems 124 (e.g., electromechanical or electronic systems used to operate and control the motor vehicle 120), and one or more data sensors 126 (e.g., specialized sensors that collect data regarding the operational status of the motor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a data registration system of Koenig with the feature of a data group creation unit which creates a data group, having the movement status data, the consumption rate data, the navigation data, the weather data, and the vehicle- identifying data that are linked to one another disclosed by Alvarez. One would be motivated to do so for the benefit of “solutions that seek to log vehicle position and other driver performance data to either monitor driver vehicle and behavior or offer transportation-related services” (Alvarez: Para 3).
Yet the combination of Koenig and Alvarez do not explicitly teach vehicle-identifying data for identification of at least one of a vehicle and an owner of the vehicle;
a registered data creation unit which compresses the data group by a predetermined compression algorithm and creates registered data using the compressed data group.
However, in the same field of endeavor, Bhave teaches a registered data creation unit which compresses the data group by a predetermined compression algorithm and creates registered data using the compressed data group (Bhave: Para 50 “These agent programs collect, compress and send the performance data over the data link to the remote monitoring server which collects it, converts it to Unicode and stores it in the directory structure defined above”; Para 81 “The probe gathers all the sensor data, formats the data into the data structure format described below, compresses the data structure and packetizes the compressed data for transmission over any data path to a system elsewhere for analysis. Likewise for cars, engines, etc. The probe system is more or less like the modern day equivalent of telemetry systems used on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a data registration system of combination of Koenig and Alvarez with the feature of a registered data creation unit which compresses the data group by a predetermined compression algorithm and creates registered data using the compressed data group disclosed by Bhave. One would be motivated to do so for the benefit of “reduces the amount of storage required to store the data and also makes the transmission to another location faster” (Bhave: Para 82).
Yet the combination of Koenig, Alvarez, and Bhave do not explicitly teach vehicle-identifying data for identification of at least one of a vehicle and an owner of the vehicle.
However, in the same field of endeavor, Yi teaches vehicle-identifying data for identification of at least one of a vehicle and an owner of the vehicle (Yi: Para 83 “the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a data registration system of the combination of Koenig, Alvarez and Bhave with the feature of vehicle-identifying data for identification of at least one of a vehicle and an owner of the vehicle disclosed by Yi. One would be motivated to do so for the benefit of “use this identification number as a query in the database 72 or 106 to identify the facility 120 associated with the particular sensor(s) 114” (Yi: Para 83).

In regards to claim 2, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 1. While Koenig and Yi teaches the different types of the vehicle-identifying data(Yi: Para 83 “the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12”), the movement status data(Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”; Para 85 “buddy tracker component 306 allows a user to publish his/her location to be viewable by others during a trip”; i.e. the buddy tracker component is within the user handheld device which represent the movement status data of the mobile station), the consumption rate data (Koenig: Para 96 “a variety of types of information are provided for display at the vehicle, or for communication to the server 102. In various embodiments, vehicle data received from the ECU 402 includes, for example: engine revolutions per minute; vehicle speed; coolant temperature; battery voltage; fuel level; throttle position; pedal position; fuel consumption rate; vehicle range; engine load; barometric pressure; air intake temperature; exhaust air temperature; gear indication; spark timing; operational hours; drive status; and trouble codes”), the navigation data(Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”; i.e. rider location data is used to provide turn-by-turn navigation along on- and off-road routes indicating a navigation computation result and a setting state in the vehicle), and the weather data(Koenig: Para 65 “the weather data provider 106 b can provide weather data such as forecast data, or could alternatively (or in addition) provide current weather or radar data for overlay on the map data”), Alvarez further the data group creation unit creates the data groups (Alvarez: Para 22 “a motor vehicle 120 operates a series of systems and sensors to generate private telematics data 130. These systems may include, for example, a navigation system 122 (e.g., a mapping system which tracks a location of the motor vehicle 120 in a geographical space), one or more operational systems 124 (e.g., electromechanical or electronic systems used to operate and control the motor vehicle 120), and one or more data sensors 126 (e.g., specialized sensors that collect data regarding the operational status of the motor vehicle 120, the operational systems 124, an environment of the motor vehicle 120, or the like).”; i.e. the private data include the grouping and linking of data into one). Although Alvarez does not explicitly teaches the combinations of data groups in the claim, but one would be able to select from the different types of data teach by Koenig and Yi and generate the a first data group having the vehicle-identifying data, the movement status data, and the consumption rate datathat are linked to one another, a second data group having the vehicle-identifying data, the movement status data, and the navigation data that are linked to one another, and a third data group having the movement status data and the weather data that are linked to each other. 

In regards to claim 3, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 2, and Koenig further teaches the movement status data(Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”) and the navigation data (Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”) each comprise a vehicle position at a time of sampling as a piece of data (Para 146 “This “ride data” is linked to a vehicle location on the route through the GPS data and a timestamp of the time at which the vehicle was at the different locations”). Furthermore, Alvarez teach the movement status data and the navigation data are not coincident in the vehicle position at the time of sampling with each other in a case of creating the second data group (Alvarez: Para 23 “the navigation system 122 may produce location data (e.g., geographic coordinates) of the motor vehicle 120, with the location data being calculated from GNSS data 145 obtained from a global navigation satellite system (GNSS) 140, e.g., the United States Global Positioning System (GPS). As another example, the private telematics data 130 may be produced using an external device, such as location data being calculated from GNSS data 145 obtained using a smartphone or like connected form of the user device 110.; i.e. the location data is collected from two different sources, inconsistence would naturally occur). Lastly, Yi teaches the data group creation unit links one piece of the movement status data and one piece of the navigation data which are closest in the vehicle position at the time of sampling to each other (Yi: Para 42 “the telematics unit 14 further includes the data aggregator 112, which is a computer module (separate from the processor 36) that receives and bins the data transmitted from the sensor(s) 114 to the telematics unit 14”; i.e. Bins the data encompasses linking and combining of the data;  Para 42 “the data aggregator 112 further includes suitable computer readable code for filtering the data and/or for performing data conditioning processes to place such data in form for transmission to the proper facility 120.” i.e. the data bins and data condition encompass management of data and further linking data).

In regards to claim 4, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 2, and Koenig further teaches the movement status data(Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”) and the navigation data (Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”) each comprise a vehicle position at a time of sampling as a piece of data (Para 146 “This “ride data” is linked to a vehicle location on the route through the GPS data and a timestamp of the time at which the vehicle was at the different locations”). Furthermore, Alvarez teach a case where there are a plurality of data having a same vehicle position at the time of sampling in the movement status data and the navigation data in a case of creating the second data group(Alvarez: Para 23 “the navigation system 122 may produce location data (e.g., geographic coordinates) of the motor vehicle 120, with the location data being calculated from GNSS data 145 obtained from a global navigation satellite system (GNSS) 140, e.g., the United States Global Positioning System (GPS). As another example, the private telematics data 130 may be produced using an external device, such as location data being calculated from GNSS data 145 obtained using a smartphone or like connected form of the user device 110.; i.e. the location data is collected from two different sources, a plurality of data having a same vehicle position would naturally occur). Lastly, Yi teaches the data group creation unit links one piece of the movement status data and one piece of the navigation data which are closest in the vehicle position at the time of sampling to each other (Yi: Para 42 “the telematics unit 14 further includes the data aggregator 112, which is a computer module (separate from the processor 36) that receives and bins the data transmitted from the sensor(s) 114 to the telematics unit 14”; i.e. Bins the data encompasses linking and combining of the data;  Para 42 “the data aggregator 112 further includes suitable computer readable code for filtering the data and/or for performing data conditioning processes to place such data in form for transmission to the proper facility 120.” i.e. the data bins and data condition encompass management of data and further linking data).

In regards to claim 5, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 3, and Koenig further teaches the movement status data(Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”) and the navigation data (Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”) each comprise a vehicle position at a time of sampling as a piece of data (Para 146 “This “ride data” is linked to a vehicle location on the route through the GPS data and a timestamp of the time at which the vehicle was at the different locations”). Furthermore, Alvarez teach a case where there are a plurality of data having a same vehicle position at the time of sampling in the movement status data and the navigation data in a case of creating the second data group(Alvarez: Para 23 “the navigation system 122 may produce location data (e.g., geographic coordinates) of the motor vehicle 120, with the location data being calculated from GNSS data 145 obtained from a global navigation satellite system (GNSS) 140, e.g., the United States Global Positioning System (GPS). As another example, the private telematics data 130 may be produced using an external device, such as location data being calculated from GNSS data 145 obtained using a smartphone or like connected form of the user device 110.; i.e. the location data is collected from two different sources, a plurality of data having a same vehicle position would naturally occur). Lastly, Yi teaches the data group creation unit links one piece of the movement status data and one piece of the navigation data which are closest in the vehicle position at the time of sampling to each other (Yi: Para 42 “the telematics unit 14 further includes the data aggregator 112, which is a computer module (separate from the processor 36) that receives and bins the data transmitted from the sensor(s) 114 to the telematics unit 14”; i.e. Bins the data encompasses linking and combining of the data;  Para 42 “the data aggregator 112 further includes suitable computer readable code for filtering the data and/or for performing data conditioning processes to place such data in form for transmission to the proper facility 120.” i.e. the data bins and data condition encompass management of data and further linking data). 

In regards to claim 6, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 1, and Koenig further teaches the plurality of types of data further include vehicle condition data representing at least one of a manufacturing condition and a repair condition of the vehicle (Koenig: Para 69 “a dealer 114 is illustratively the vehicle-identifying data(Yi: Para 83 “the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12”), the movement status data(Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”; Para 85 “buddy tracker component 306 allows a user to publish his/her location to be viewable by others during a trip”; i.e. the buddy tracker component is within the user handheld device which represent the movement status data of the mobile station), the consumption rate data (Koenig: Para 96 “a variety of types of information are provided for display at the vehicle, or for communication to the server 102. In various embodiments, vehicle data received from the ECU 402 includes, for example: engine revolutions per minute; vehicle speed; coolant temperature; battery voltage; fuel level; throttle position; pedal position; fuel consumption rate; vehicle range; engine load; barometric pressure; air intake temperature; exhaust air temperature; gear indication; spark timing; operational hours; drive status; and trouble codes”), the navigation data(Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”; i.e. rider location data is used to provide turn-by-turn navigation along on- and off-road routes indicating a navigation computation result and a setting state in the vehicle), and the weather data(Koenig: Para 65 “the weather data provider 106 b can provide weather data such as forecast data, or could alternatively (or in addition) provide current weather or radar data for overlay on the map data”), Alvarez further teaches the data group creation unit creates the data groups (Alvarez: Para 22 “a motor vehicle 120 operates a series of systems and sensors to generate private telematics data 130. These systems may include, for example, a navigation system 122 (e.g., a mapping system which tracks a location of the motor vehicle 120 in a geographical space), one or more operational systems 124 (e.g., electromechanical or electronic systems used to operate and control the motor vehicle 120), and one or more data sensors 126 (e.g., specialized sensors that collect data regarding the operational status of the motor vehicle 120, the operational systems 124, an environment of the motor vehicle 120, or the like).”; i.e. the private data include the grouping and linking of data into one). Although Alvarez does not explicitly teaches the combinations of data groups in the claim, but one would be able to select from the different types of data teach by Koenig and Yi and generate the data group by further linking the vehicle condition data in addition to the movement status data, the consumption rate data, the navigation data, the weather data, and the vehicle-identifying data. 

claim 7, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 6. While Koenig and Yi teaches the different types of data including the vehicle condition data(Koenig: Para 69 “a dealer 114 is illustratively provided access to the server 102, for example to manage, store, and access vehicle maintenance records associated with particular vehicles. In such embodiments, the dealer 114 stores such records locally, and receives maintenance and/or repair information from a vehicle 108 from the server 102, or alternatively stores all such maintenance and repair information in the database 104, associated with the server 102”; Para 79 “the database 104 includes vehicle maintenance data 230 and vehicle repair data 232. The vehicle maintenance data 230 includes information associated with general vehicle maintenance tips that are provided to the user, as well as specific maintenance records associated with the user's recreational vehicle”), the vehicle-identifying data(Yi: Para 83 “the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12”), the movement status data(Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”; Para 85 “buddy tracker component 306 allows a user to publish his/her location to be viewable by others during a trip”; i.e. the buddy tracker component is within the user handheld device which represent the movement status data of the mobile station), the consumption rate data (Koenig: Para 96 “a variety of types of information are provided for display at the vehicle, or for communication to the server 102. In various embodiments, vehicle data received from the ECU 402 includes, for example: engine revolutions per minute; vehicle speed; coolant temperature; battery voltage; fuel level; throttle position; pedal position; fuel consumption rate; , the navigation data(Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”; i.e. rider location data is used to provide turn-by-turn navigation along on- and off-road routes indicating a navigation computation result and a setting state in the vehicle), and the weather data(Koenig: Para 65 “the weather data provider 106 b can provide weather data such as forecast data, or could alternatively (or in addition) provide current weather or radar data for overlay on the map data”), Alvarez further teaches the data group creation unit creates the data groups (Alvarez: Para 22 “a motor vehicle 120 operates a series of systems and sensors to generate private telematics data 130. These systems may include, for example, a navigation system 122 (e.g., a mapping system which tracks a location of the motor vehicle 120 in a geographical space), one or more operational systems 124 (e.g., electromechanical or electronic systems used to operate and control the motor vehicle 120), and one or more data sensors 126 (e.g., specialized sensors that collect data regarding the operational status of the motor vehicle 120, the operational systems 124, an environment of the motor vehicle 120, or the like).”; i.e. the private data include the grouping and linking of data into one). Although Alvarez does not explicitly teaches the combinations of data groups in the claim, but one would be able to select from the different types of data teach by Koenig and Yi and generate a first data group having the vehicle-identifying data, the movement status data, and the consumption rate data that are linked to one another, a second data group having the vehicle-identifying data, the movement status data, and the navigation data that are linked to one another, a third data group having the movement status data and the weather data that are linked to each other, and a fourth data group having the vehicle-identifying data, the movement status data, and the vehicle condition data that are linked to one another.

In regards to claim 8, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 7, and Koenig further teaches the movement status data(Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”) and the navigation data (Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”) each comprise a vehicle position at a time of sampling as a piece of data (Para 146 “This “ride data” is linked to a vehicle location on the route through the GPS data and a timestamp of the time at which the vehicle was at the different locations”). Furthermore, Alvarez teach the movement status data and the navigation data are not coincident in the vehicle position at the time of sampling with each other in a case of creating the second data group (Alvarez: Para 23 “the navigation system 122 may produce location data (e.g., geographic coordinates) of the motor vehicle 120, with the location data being calculated from GNSS data 145 obtained from a global navigation satellite system (GNSS) 140, e.g., the United States Global Positioning System (GPS). As another example, the data group creation unit links one piece of the movement status data and one piece of the navigation data which are closest in the vehicle position at the time of sampling to each other (Yi: Para 42 “the telematics unit 14 further includes the data aggregator 112, which is a computer module (separate from the processor 36) that receives and bins the data transmitted from the sensor(s) 114 to the telematics unit 14”; i.e. Bins the data encompasses linking and combining of the data;  Para 42 “the data aggregator 112 further includes suitable computer readable code for filtering the data and/or for performing data conditioning processes to place such data in form for transmission to the proper facility 120.” i.e. the data bins and data condition encompass management of data and further linking data). 

In regards to claim 9, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 7, and Koenig further teaches the movement status data(Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”) and the navigation data (Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”) each comprise a vehicle position at a time of sampling as a piece of data (Para 146 “This “ride data” is linked to a vehicle location on the route through the GPS data and a timestamp of the time at which the vehicle was at the different locations”). Furthermore, Alvarez teach a case where there are a plurality of data having a same vehicle position at the time of sampling in the movement status data and the navigation data in a case of creating the second data group(Alvarez: Para 23 “the navigation system 122 may produce location data (e.g., geographic coordinates) of the motor vehicle 120, with the location data being calculated from GNSS data 145 obtained from a global navigation satellite system (GNSS) 140, e.g., the United States Global Positioning System (GPS). As another example, the private telematics data 130 may be produced using an external device, such as location data being calculated from GNSS data 145 obtained using a smartphone or like connected form of the user device 110.; i.e. the location data is collected from two different sources, a plurality of data having a same vehicle position would naturally occur). Lastly, Yi teaches the data group creation unit links one piece of the movement status data and one piece of the navigation data which are closest in the vehicle position at the time of sampling to each other (Yi: Para 42 “the telematics unit 14 further includes the data aggregator 112, which is a computer module (separate from the processor 36) that receives and bins the data transmitted from the sensor(s) 114 to the telematics unit 14”; i.e. Bins the data encompasses linking and combining of the data;  Para 42 “the data aggregator 112 further includes suitable computer readable code for filtering the data and/or for performing data conditioning processes to place such data in form for transmission to the proper facility 120.” i.e. the data bins and data condition encompass management of data and further linking data). 

claim 10, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 8, and Koenig further teaches the movement status data(Koenig: Fig.3 element 306; Para 8 “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user”) and the navigation data (Koenig: Para 78 “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes, and is also selectively published to other riders”) each comprise a vehicle position at a time of sampling as a piece of data (Para 146 “This “ride data” is linked to a vehicle location on the route through the GPS data and a timestamp of the time at which the vehicle was at the different locations”). Furthermore, Alvarez teach a case where there are a plurality of data having a same vehicle position at the time of sampling in the movement status data and the navigation data in a case of creating the second data group(Alvarez: Para 23 “the navigation system 122 may produce location data (e.g., geographic coordinates) of the motor vehicle 120, with the location data being calculated from GNSS data 145 obtained from a global navigation satellite system (GNSS) 140, e.g., the United States Global Positioning System (GPS). As another example, the private telematics data 130 may be produced using an external device, such as location data being calculated from GNSS data 145 obtained using a smartphone or like connected form of the user device 110.; i.e. the location data is collected from two different sources, a plurality of data having a same vehicle position would naturally occur). Lastly, Yi teaches the data group creation unit links one piece of the movement status data and one piece of the navigation data which are closest in the vehicle position at the time of sampling to each other (Yi: Para 42 “the telematics unit 14 further includes the data aggregator 112, which is a computer module (separate from the processor 36) that receives and bins the data transmitted from the sensor(s) 114 to the telematics unit 14”; i.e. Bins the data encompasses linking and combining of the data;  Para 42 “the data aggregator 112 further includes suitable computer readable code for filtering the data and/or for performing data conditioning processes to place such data in form for transmission to the proper facility 120.” i.e. the data bins and data condition encompass management of data and further linking data). 

In regards to claim 11, the combination of Koenig, Alvarez, Bhave, and Yi teaches the data registration system according to claim 1, and Alvarez further teaches the registered data creation unit creates the registered data by encrypting the compressed data group by a predetermined encryption algorithm (Alvarez: Para 25 “the private telematics data 130 is encrypted with a user key, producing encrypted data 115 that is stored (e.g., on data storage of the connected user device 110, or in a cloud service accessible to the connected user device 110) for later retrieval”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668